Citation Nr: 1700306	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disorder, to include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2012 the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington DC.  A transcript of the hearing is of record.  

The Veteran's claims were remanded by the Board in December 2012 and April 2016.  


FINDINGS OF FACT

1.  The VA criteria for a hearing loss disability have not been demonstrated in either ear at any time since the Veteran's discharge from service.

2.  Hypertension was not manifest in service and is unrelated to service; hypertension was not caused or aggravated by a service-connected disease or injury.

3.  A heart disorder was not manifest in service and is unrelated to service; hypertension was not caused or aggravated by a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated; hypertension is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  A heart disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated; a heart disorder is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by March 2006 and January 2013 letters to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in April 2016 to obtain additional Social Security Administration (SSA) records and VA medical opinions.  The SSA medical records and VA medical opinions were obtained.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Bilateral Hearing Loss Disability

The Veteran submitted his claim for service connection for bilateral hearing loss disability in February 2006.  He testified at his October 2012 hearing that a grenade went off near him when he was in a tank and that this caused him to lose some of his hearing.  He reported additional noise exposure during service of mortar rounds, tank rounds and helicopters.   

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status shall be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs contain two audiological examination reports which showed that the Veteran had normal hearing in both ears.  A February 1981 STR indicates that the Veteran was exposed to loud noise when an artillery simulator blew up.  At that time he reported tinnitus and decreased hearing in the right ear.  The subsequent STRs do not contain any audiological examination reports and the record indicates that the Veteran was not provided a medical examination on discharge from service.    

An April 2006 VA audiology note states that the Veteran reported fluctuating hearing loss.  The VA examiner stated that the Veteran had normal hearing sensitivity and excellent word recognition ability in both ears.  

The Veteran was provided VA audiological examinations in June 2011 and February 2013.  Both VA audiological examination reports reveal that the Veteran's auditory thresholds did not exceed 20 decibels in either ear from 500 to 4000 Hertz.  Additionally, the reports did not show that the Veteran had speech recognition scores of less than 94 percent in either ear.  He thus did not have hearing loss as defined by VA in either ear.  See 38 C.F.R. § 3.385.

The Board has considered the Veteran's allegations that he suffers from bilateral hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, while he is competent to report his noise exposure and current subjective hearing difficulties, he is not competent to evaluate the level of severity with respect to the regulatory criteria which requires technical equipment and testing and medical training, as such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as the objective medical evidence is against the finding that the Veteran has bilateral hearing loss disability as defined by VA regulation.  The Board finds that the Veteran has not had a bilateral hearing loss disability as defined by VA regulation for VA purposes at any time during the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


III.  Hypertension and Heart Disability

The Veteran asserted at his October 2012 hearing that his hypertension and heart disorder are caused by his service-connected PTSD.  He reported that a VA doctor stated that his hypertension and heart disorder were related to his PTSD. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Cardiovascular renal disease, to include hypertension, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's service treatment records are negative for any diagnosis, abnormal finding, or complaint indicating hypertension or a heart disorder.  The Veteran's blood pressure measurements in service were all normal and in June 1981 the Veteran filled out a medical form in which he indicated that he had never had heart trouble or high blood pressure. 

In January 1995 the Veteran received VA inpatient treatment for substance abuse.  It was noted that the Veteran had no significant chronic illnesses and that he was taking no medication.  Physical examination revealed the Veteran to have normal blood pressure (121/70) and cardiovascular examination was normal.

There is no medical evidence of record indicating that the Veteran was diagnosed with hypertension prior to 2000 or diagnosed with a heart disorder prior to having a myocardial infarction in 2005.   

The Veteran was examined by a VA physician in October 2007.  The examiner noted that the Veteran reported that he was told that he had an enlarged heart (cardiomyopathy) in 1985.  The examiner stated that he could not find evidence of heart disease that far back.  The examiner opined that the Veteran's hypertension and heart disease were not caused by his PTSD and were not caused by, or aggravated by, service.  The VA examiner attributed the Veteran's hypertension to genetic factors and cocaine abuse.  He noted that hypertension did not exist during service or within a few years following separation from service.  He also attributed the Veteran's heart disease to cocaine abuse.  

On VA examination in January 2013, the examiner noted that the Veteran was first diagnosed with hypertension in 2000.  He further stated that although stress can contribute to hypertension, it is not the cause for hypertension.  The VA examiner opined that the Veteran's hypertension is not related to the Veteran's PTSD and is not related to the Veteran's service.  He further opined that the Veteran's heart disease is not caused by the Veteran's PTSD and is not caused or aggravated by the Veteran's service.  

The Veteran's claims file was reviewed by a VA clinician in May 2016.  The examiner opined that the Veteran's hypertension and heart disorder were not aggravated beyond their natural progression by the Veteran's PTSD.  She noted that there was no evidence of aggravation.  In particular she noted that the Veteran's laboratory results and vitals have remained stable and that the Veteran's blood pressure readings have been fairly stable since 2000.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension or for a heart disorder.  With respect to direct service connection, there is a lack of evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection is not warranted.  Likewise, continuity of symptomatology is not established for either of these disabilities.  As outlined above, hypertension and heart disease were not present during service, and were first diagnosed many years following service.  Thus, continuity is not shown. 

For the purpose of secondary service connection, the Board observes that to service connection has been granted for PTSD.  However, the Veteran has neither produced nor identified competent evidence establishing that his service-connected PTSD either caused or aggravated his hypertension or his heart disorder.  Although the January 2013 VA examiner noted that stress can contribute to hypertension, he went on to state that the Veteran's hypertension and heart disease were unrelated to PTSD.  Additionally the October 2007 VA examiner also opined that the Veteran's hypertension and heart disease were unrelated to PTSD.  Furthermore, the May 2016 VA examiner opined that the Veteran's hypertension and heart disease were not caused or aggravated by the service-connected PTSD and provided a rationale for her opinion.  The Board finds the most probative evidence of record to be these opinions by the competent VA health care providers.  The opinions were provided by medical professionals who reviewed the Veteran's history and provided opinions fully supported by adequate rationale.

To the extent that the Veteran contends that his hypertension and heart disease were caused or aggravated by PTSD, he is not competent to opine to such as he is not shown to have the necessary skill or qualifications to do so.  

The grant of service connection requires competent evidence to relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has hypertension and heart disease, it does not contain persuasive evidence which relates either disability to any incident of service or to a service-connected disease or injury. 

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension and the claim for service connection for a heart disorder must be denied.  The preponderance of the evidence is against these claims and the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a heart disorder, to include as secondary to service connected PTSD, is denied.



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


